Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10 - 21 directed to an invention non-elected without traverse (see reply filed on September 12, 2019).  Accordingly, claims 10-21 been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 10-21 have been canceled as described in the above section.

Allowable Subject Matter
Claims 3, 4, 6-9 and 23 are allowed.
In regard to claim 3, the prior art does not teach or render obvious the first and second electrodes are disposed on a mounting substrate, the first electrode is disposed on an outer periphery of the mounting substrate so as to surround four sides of the second electrode in a plan view, the proximity/contact sensing electrode mounted on the mounting substrate, a proximity/contact sensing integrated circuit is disposed on the mounting substrate, the proximity/contact sensing integrated circuit comprising the reference capacity setting memory, the comparator unit, the sensing result determinating unit, the proximity/contact pattern identification unit, and the determination unit, and the first electrode is disposed so as to surround the proximity/contact sensing integrated circuit and in the combination as claimed.
Claims 4-9 and 23 further limit allowable claim 3, and, therefore, are also allowable for the same reason described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896